DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 09/04/2022. Claims 1-2, 5-6, 9-10, 18, and 20 have been amended, and new claims 21 and 22 have been added. Currently, claims 1-22 are pending and are being examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposing end of that point" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as -an opposing end of that point-
Moreover, claim 1 recites the limitation “an upper portion having a circumference configured with a negative slope from any given point of the circumference to the opposing end of that point”. However, as best understood by the examiner, the upper portion and the lower portion make up the circumference of the catheter tip, and as such the upper portion alone does not have a circumference. For the purpose of examination, the limitation will be interpreted as -an upper portion having a boundary configured with a negative slope from any given point of the boundary to an opposing end of that point-
Claim 9 recites the limitation “the diameter of the valve sphere”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as -a diameter of the valve sphere-.
Claims 2-22 are rejected by virtue of being dependent on independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huici (US 20170014617) in view of Bazell (US 3884242) and Breslin (US 5794656).
Regarding claim 1, as best understood by the examiner, Huici discloses an indwelling catheter (abstract) comprising:
a catheter tip 14 (fig. 1, tip 14, paragraph 0023) comprising 
an upper portion having a boundary (fig. 1,  top of tip 14) the upper portion further comprising: a drainage port 16 (fig. 1, aperture 16 for port 20, see paragraph 0026) running parallel to a second lumen (see annotated fig. 2 below)
a lower portion (fig. 1, bottom of tip 14), 
a tubular catheter body 12 (fig. 1, tube 12) comprising: 
a first body end that is in contact with the lower portion of the catheter tip (fig. 1, first body end denoted as area near tip 14 and is in contact with lower portion of catheter tip), 
a second body end (fig. 1, second body end denoted as area near port 20), 
a first lumen  that connects the second body end to the drainage port 16 (fig. 1, tube 12 has a passage between port 20 and aperture 16, see paragraph 0026, “The tube 12 conducts this fluid to the port 20 where the fluid is drained”) 
an inflatable anchor balloon 18 located near and circumscribing the first body end of the tubular catheter body 12 (fig. 1, balloon 18 close to tip 14 and shown as a round balloon circumscribing the catheter), and 
the second lumen that connects the balloon 18 to the second body end (fig. 1, second body end also has port 28 that is used to inflate balloon, see paragraph 0026),
a funnel drainage port 20 in liquid communication with the drainage port 16 via the first lumen (fig. 1, port 20 in liquid communication with aperture 16, see paragraph 0026), the funnel drainage port further comprising
a check-valve, fitted into the funnel drainage port (paragraph 0012), the valve comprising a valve sphere 24 having a diameter larger than a diameter of a proximal inlet 22 (fig. 4, ball 24 larger than seat 22 such that it does not pass seat 22), wherein a distal outlet has a diameter wider than the diameter of the proximal inlet (fig. 4, seat 22 is smaller than distal end of port 20 that serves as the outlet)
a balloon port 28 that is in liquid communication with the balloon 18 of the tubular body via the second lumen of the tubular body and is configured to receive liquid to inflate the balloon (paragraph 0025, “the tube 12 has separate channels for fluid draining and air delivered to the balloon”. NOTE: while air is typically used to inflate the balloon of Huici, it is still in liquid communication and is configured to receive liquid to inflate the balloon since liquid is capable of entering the channel and inflating the balloon).

    PNG
    media_image1.png
    285
    426
    media_image1.png
    Greyscale

Huici fails to teach wherein the catheter tip comprises an upper portion having a boundary configured with a negative slope from any given point of the boundary to the opposing end of that point, wherein the drainage port is centered at the end of the catheter tip, wherein the check valve comprises a tapered housing having an inside and an outside comprising a proximal inlet having a diameter, a distal outlet having a diameter that is wider than the diameter of the proximal inlet, and opposing notches located on the inside of the housing near the outlet, wherein the arrester bar is in contact with the opposing notches of the housing.
However, Bazell teaches a catheter assembly (abstract) wherein the catheter tip comprises an upper portion having a boundary configured with a negative slope from any given point of the boundary to an opposing end of that point (see annotated fig. 3 below), wherein a port is centered at the end of the catheter tip (fig. 3, port defined at edge 25 is centered, see annotated fig. 3 below).

    PNG
    media_image2.png
    421
    856
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Huici such that the catheter tip comprises an upper portion having a circumference configured with a negative slope from any given point of the circumference to the opposing end of that point, wherein the drainage port is centered at the end of the catheter tip, as taught and suggested by Bazell, for the purpose of providing a suitable structure that can reduce tissue lesions upon insertion or removal (col. 1, lines 7-28, “The tip assembly is precision molded of a plastic, rubber, or silicone rubber…. and is characterized by a tapered profile to reduce tissue lesions upon insertion or removal”).
Huici fails to teach wherein the check valve comprises a tapered housing having an inside and an outside comprising a proximal inlet having a diameter, a distal outlet having a diameter that is wider than the diameter of the proximal inlet, and opposing notches located on the inside of the housing near the outlet, wherein the arrester bar is in contact with the opposing notches of the housing.
However, Breslin teaches a ball valve (abstract) comprising a tapered housing B with an inside and an outside (fig. 2, valve body B has an inside for checking ball C to be inside, and an outside body, and is tapered as shown in annotated fig. 3 below) comprising a proximal inlet having a diameter and a distal outlet O that is wider than the diameter of the proximal inlet (see annotated fig. 3 below), a valve sphere C having a diameter larger than a diameter of the proximal inlet (fig. 2, ball C larger than proximal inlet, thereby preventing the ball from leaving), and opposing notches 18 located on the inside of the housing B near the outlet O (fig. 2, annulus 18 comprises two points that serve as opposing notches), and an arrester bar K in contact with the opposing notches 18 of the housing (fig. 3, clip K with ring portion 20 and tangs 22 holding ball C and in contact with annulus 18).

    PNG
    media_image3.png
    579
    932
    media_image3.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the valve disclosed in Huici such that the check valve comprises a tapered housing having an inside and an outside comprising a proximal inlet having a diameter, a distal outlet having a diameter that is wider than the diameter of the proximal inlet, and opposing notches located on the inside of the housing near the outlet, wherein the arrester bar is in contact with the opposing notches of the housing, as taught by Breslin, for the purpose of providing a suitable means of seating the arrester bar within the body of the device (see Breslin, col. 3, lines 12-15), thereby ensuring that the arrester bar stays in place.
Regarding claim 4, Huici discloses wherein the catheter is a Foley catheter (paragraph 0004, “Foley catheters have been used for years in medical treatments for draining fluids from the body” NOTE: a Foley catheter is interpreted as a catheter for urinary drainage comprising a catheter body and an inflatable balloon, see fig. 1, balloon 18 and tube 14 and port for drainage, see paragraph 0025).
Regarding claim 8, Huici fails to teach wherein the proximal opening of the check valve housing has an inward taper, an inner ring, and an outer ring, wherein the inner ring is located on the inward taper and the inner ring is smaller in diameter than the valve sphere.
However, Breslin teaches wherein the proximal opening of the check valve housing has an inward taper, an inner ring, and an outer ring (see annotated fig. 3 of Breslin below), wherein the inner ring is located on the inward taper and the inner ring is smaller in diameter than the valve sphere (see annotated fig. 3 of Breslin below).

    PNG
    media_image4.png
    537
    918
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve disclosed in Huici, such that the proximal opening of the check valve housing has an inward taper, an inner ring, and an outer ring, wherein the inner ring is located on the inward taper and the inner ring is smaller in diameter than the valve sphere, as taught by Breslin, for the purpose of providing a Venturi shaped seat for a low pressure drop when fluid flows from the inlet to the outlet, thereby creating an expanded flow volume to accommodate the ball valve (see Breslin, col. 3, lines 2-11).
Regarding claim 9 Huici, as modified by Breslin, discloses wherein the distal outlet diameter is larger than a diameter of the valve sphere (see Breslin, outlet O is larger than checking ball C), but is silent to wherein the outlet diameter is almost 50% larger than that of the valve sphere.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal outlet disclosed in Huici in view of Breslin, such that the outlet diameter is almost 50% larger than that of the valve sphere for the purpose of providing a suitable size of the outlet diameter to permit sufficient flow when the ball valve is against the arrester bar.
Regarding claim 10 Huici, as modified by Breslin, discloses wherein the distal outlet diameter is larger than the diameter of the proximal inlet (see Huici, fig. 1, d3>d1), but is silent to wherein the outlet diameter is more than 50% larger than the inlet diameter.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet disclosed in Huici in view of Breslin, such that the distal outlet diameter is more than 50% larger than the inlet diameter for the purpose of providing a suitable size for the outlet diameter to permit sufficient flow when the ball valve is against the arrester bar, and a sufficient size for the inlet diameter to prevent flow when the ball valve is against the valve seat. 
Regarding claim 16, Huici, as modified by Breslin, discloses wherein the arrester bar is configured to snap into the opposing notches in the housing and remain secured by friction between the bar and the housing (see Breslin “By compression of circular portion 20, seating of clip K at inside annulus 18 easily occurs.”, thereby suggesting that the clip snaps inside the annulus 18 and remains in place via friction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Huici such that the arrester bar is configured to snap into the opposing notches in the housing and remain secured by friction between the bar and the housing, as taught by Breslin, for the purpose of providing a suitable means of seating the arrester bar within the body of the device (see Breslin, col. 3, lines 12-15), thereby ensuring that the arrester bar stays in place.
Claims 2-3, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and in further view of Glithero (WO 2017074731).
Regarding claim 2, Huici fails to teach  wherein the catheter further comprises a negative pressure air vent that is in air communication with the funnel drainage port.
However, Glithero teaches a urinary catheter (abstract) wherein the catheter further comprises a negative pressure air vent 110 that is in air communication with the funnel drainage port (fig. 1, vent 110 within drainage outlet of drainage tube 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Huici by adding a negative pressure air vent in air communication with the funnel drainage port, as taught by Glithero, for the purpose of providing a suitable means of maintaining atmospheric pressure within the urine drainage system (see Glithero, paragraph 0027), thereby preventing damage to the bladder mucosa of the bladder (see Glithero, paragraph 0003, “Such negative pressures may inadvertently create a suction event within the bladder that may cause bladder mucosa of the bladder to be partially suctioned into the urinary catheter”).
Regarding claim 3, Huici, as modified by Glithero, discloses wherein the negative pressure air vent 110 is present in tubing 108b connected to the funnel drainage port (see Glithero, fig. 1, air vent 110 connected to tubing portions 108a and 108b, and tubing 108b is attached to funnel drainage port above sampling port 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Huici such that the negative pressure air vent is present in tubing connected to the funnel drainage port, as taught by Glithero, for the purpose of providing a suitable means of maintaining atmospheric pressure within the urine drainage system (see Glithero, paragraph 0027), thereby preventing damage to the bladder mucosa of the bladder (see Glithero, paragraph 0003, “Such negative pressures may inadvertently create a suction event within the bladder that may cause bladder mucosa of the bladder to be partially suctioned into the urinary catheter”).
Regarding claims 18 and 20, Huici discloses wherein the catheter further comprises a fluid receptacle in liquid communication with the funnel drainage port 20 (paragraph 0026, “The tube 12 conducts this fluid to the port 20 where the fluid is drained, often through tubing and into a collection bag”), but is silent to wherein the receptacle comprising an inlet port proximal to the catheter tip, an outlet port distal to the catheter tip, and a visual volume guide to determine the volume of liquid collected, and flexible tubing connecting the fluid receptacle to the tubing comprising the negative air pressure tubing.
However, Glithero teaches wherein the catheter further comprises: a fluid receptacle 104 in liquid communication with the funnel drainage port (fig. 1, drainage bag 104 communicating with distal port of catheter 108), the receptacle comprising: an inlet port 114 proximal to the catheter tip, an outlet port 116 distal to the catheter tip, and a visual volume guide 118 to determine the volume of liquid collected (fig. 1, inlet port 114, outlet port 116 below inlet port 114, and markings 118), and flexible tubing 108a connecting the fluid receptacle to the tubing comprising the negative air pressure tubing (fig. 1, tubing portions 108a connecting vent 110 to drainage bag 104, and tubing 108b is the tubing comprising the negative air pressure tubing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly disclosed in Huici such the receptacle comprises an inlet port proximal to the catheter tip, and outlet port distal to the catheter tip, and a visual volume guide 118 to determine the volume of liquid collected, as taught by Glithero, for the purpose of providing a suitable means of accepting and storing fluid from the patient (see Glithero, paragraph 0029) and to facilitate determining the amount of fluid discharged by the patient in a selected time span (see Glithero, paragraph 0031).
Regarding claim 19, Huici discloses wherein the catheter further comprises flexible tubing connecting the fluid receptacle to the funnel drainage port (paragraph 0026, “The tube 12 conducts this fluid  to the port 20 where the fluid is drained, often through tubing and into a collection bag”), but is silent to wherein the tubing is flexible.
However, one of ordinary skill in the art would appreciate that using flexible tubing for conducting fluid from a catheter to a fluid receptacle is common practice since it allows for movement of the tubing for the receptacle to be easily moved around. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and further in view of Lin (US 5250029).
Regarding claim 5, Huici fails to teach wherein the catheter further comprises a bladder irrigation port, wherein the catheter tip further comprises an irrigation port in the upper portion, the irrigation port being adjacent to one side of the drainage port and extending through the lower portion of the tip, and the tubular body further comprising a third lumen that connects the irrigation port to the bladder irrigation port.
However, Lin discloses a urinary catheter (abstract), wherein the catheter further comprises: 
a bladder irrigation port 38 (fig. 9, irrigation inlet 38), wherein the catheter tip further comprises 
an irrigation port 42 in the upper portion (fig. 9, irrigation inlet 38 and irrigation outlet 42), the irrigation port 42 being adjacent to one side of the drainage port 32 and extending through the lower portion of the tip (fig. 10, irrigation outlet 42 adjacent drainage opening 32 and through lower portion of catheter body 24), and 
the tubular body further comprises a third lumen 40 that connects the irrigation port 42 to the bladder irrigation port 38 (fig. 9, irrigation inlet 38 connected via irrigation channel 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Huici such that the catheter further comprises a bladder irrigation port, wherein the catheter tip further comprises an irrigation port in the upper portion, the irrigation port being adjacent to one side of the drainage port and extending through the lower portion of the tip, and the tubular body further comprising a third lumen that connects the irrigation port to the bladder irrigation port, as taught by Huici, for the purpose of providing a suitable structure that allows the catheter to deliver fluid to flush the bladder and for the effluent to be drained out via the opening (see Lin, abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and in further view of Ikebe (JP H0984768).
Regarding claim 6, Huici fails to teach wherein the catheter further comprises: a thermometer port, wherein the catheter tip further comprises a temperature sensor enclosed in the catheter tip, and wherein the tubular catheter body further comprises a third lumen that connects the temperature sensor to the thermometer port.
However, Ikebe teaches a catheter for measuring temperature the lumen of the urethra (see translation, pg. 17, paragraph 7, “The body temperature measuring instrument of the present invention is not limited to an esophageal thermometer, and may be, for example… urethra”) wherein the catheter tip further comprises a temperature sensor enclosed in the catheter tip (fig. 6, temperature sensor 5 installed at tip portion 33), and wherein the tubular catheter body further comprises a third lumen that connects the temperature sensor to the thermometer port (fig. 3, second lumen 32, “The catheter of the body temperature measuring instrument of the present invention may be a balloon catheter having a balloon…. A lumen for supplying the working fluid into the balloon can be added”, therefore the “second lumen” is interpreted as the “third lumen”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter disclosed in Huici such that the catheter tip further comprises a thermometer port, wherein the catheter tip further comprises a temperature sensor enclosed in the catheter tip, and wherein the tubular catheter body further comprises a third lumen that connects the temperature sensor to the thermometer port, as taught by Ikebe, for the purpose of providing a suitable means of monitoring the body temperature via the urethra after an operation (see Ikebe translation, pg. 18, paragraph 6) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and in further view of Pinchuk (US 20130165905).
Regarding claim 7, Huici is silent to wherein the balloon is capable of being inflated to a final volume of 10 cc.
However, Pinchuk teaches a balloon catheter (abstract) wherein the balloon is capable of being inflates to a final volume  of 10 cc (paragraph 0014, “with 10 cc the diameter [of the balloon] is approximately 2.5 cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the balloon disclosed in Huici to be capable of being inflated to a final volume of 10 cc, for the purpose of providing a suitable diameter of the balloon to properly anchor the catheter within specifically sized openings, such as the entrance leading into the bladder.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and in further view of Raboin (US 20030029508 A1).
Regarding claim 11, Huici teaches a valve sphere, but is silent to wherein the valve sphere comprises rubber
However, Raboin teaches a ball valve (fig. 1, check ball 34, also see paragraph 0020) wherein the valve sphere 34 comprises rubber (paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ball disclosed in Huici such that it comprises rubber, as taught by Raboin, for the purpose of providing a suitable material that is hard enough to resist marring of the check ball, thereby allowing an adequate seat at the ball seat (see Raboin, paragraph 0024, “Further, the check ball 34 should be hard enough to resist the force of refilling the container 10 and resist marring the check ball 34 which would prevent an adequate seat at the ball seat 40.”).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell, Breslin, and Raboin, and in further view of Tarara (US 20060165606).
Regarding claim 12, Huici, as modified by Raboin, discloses wherein the rubber has a Shore A hardness from 60-80, (see Raboin, paragraph 0025, “The check ball 34 could have a hardness durometer reading of between 60-80”), but fails to teach wherein the rubber is acrylonitrile butadiene rubber and has a Shore A hardness of 50-60.
However, Tarara teaches that acrylonitrile butadiene rubber is a well-known elastomeric material in valves (paragraph 0142, “The gasket [of the valve] may comprise any suitable elastomeric material such as… black and white butadiene-acrylonitrile rubbers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rubber disclosed in Huici, as modified by Raboin, to be acrylonitrile butadiene rubber, as taught and suggested by Tarara, for the purpose of providing a suitable elastomeric material that has a high tensile strength and is resistant to chemicals, thereby making the valve assembly more compatible to be utilized in the medical environment, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hardness to be within the range of 50-60 Shore A for the purpose of providing a suitable property that allows for the ball to be resilient to multiple uses, and since the applicant places no criticality on this range, stating that the hardness can be from 40-60 (see application specification, paragraph 0034).
Regarding claim 13, Huici, as modified by  Raboin, fails to teach wherein the rubber is Buna nitrile rubber.
However, Tarara teaches that acrylonitrile butadiene rubber (commonly known as nitrile rubber or Buna-N rubber) is a well-known elastomeric material in valves (paragraph 0142, “The gasket [of the valve] may comprise any suitable elastomeric material such as… black and white butadiene-acrylonitrile rubbers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rubber disclosed in Lin, as modified by Huici and Raboin, to be acrylonitrile butadiene rubber, as taught and suggested by Tarara, for the purpose of providing a suitable elastomeric material that has a high tensile strength and is resistant to chemicals, thereby making the valve assembly more compatible to be utilized in the medical environment, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 14, Huici, as modified by Raboin, discloses wherein the rubber has a Shore A hardness of 60-80 (see Raboin, paragraph 0025, “The check ball 34 could have a hardness durometer reading of between 60-80”), but fails to teach wherein the rubber has a Shore A hardness of 55.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rubber disclosed in Lin, as modified by Huici and Raboin, to have a Shore A hardness of 55 for the purpose of providing a suitable property that allows for the ball to be resilient to multiple uses , and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and in further view of Brister (US 20170172778).
Regarding claim 15, Huici, as modified by Breslin, is silent to wherein the housing and arrester bar comprise polypropylene.
However, Brister teaches wherein polypropylene is a known material used in the medical industry (paragraph 0295, “Many plastic items for medical or laboratory use can be made from polypropylene because it can withstand the heat in an autoclave.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing and arrester bar disclosed in Huici in view of Breslin such that they comprise polypropylene, as taught by Brister, for the purpose of providing a suitable material that can withstand the heat of an autoclave (see Brister, paragraph 0295), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and in further view of Andrich (US 20110218520)
Regarding claim 17, Huici is silent to wherein the catheter tip, body, funnel drainage port, and balloon port are comprised of a catheter material selected from silicone and latex (paragraph 0024).
However, Andrich teaches that silicone is a common material used to make catheters (paragraph 0024, “The catheter may typically be made from a flexible, resilient and biocompatible polymeric material, such as… latex of silicone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Huici such that the catheter tip, body, funnel drainage port, and balloon port are comprised of silicone, as taught by Andrich, for the purpose of providing a suitable material that is resilient and biocompatible (paragraph 0024), thereby allowing for the catheter to be placed inside the patient multiple times, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huici in view of Bazell and Breslin, and further in view of Knox (US 20070161949) and Fouda (US 20130152823).
Regarding claims 21-22, Huici fails to teach wherein the flexible tubing further comprises zinc oxide nanoparticles.
However, Knox teaches a catheter (abstract) that uses an antimicrobial coating on or in the internal wall of the catheter (paragraph 0014, “Catheter system may further include an antimicrobial agent which either coats the inside or outside of the catheter tubing”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flexible tubing disclosed in Huici such that it comprises an antimicrobial coating, as taught by Knox, for the purpose of providing a suitable material that can reduce the likelihood of a patient acquiring a urinary tract infection associated with the indwelling catheter (see Knox, abstract).
Moreover, Fouda teaches that zinc oxide nanoparticles are well known for medicinal antimicrobial application (paragraph 0028, “The composition of the present invention can be advantageously utilized in healthcare, medical and industrial antimicrobial applications”, paragraph 0010, preferably, the nanoparticles are metal and/or metal oxide nanoparticles, preferable… ZnO nanoparticles. NOTE: ZnO is the abbreviation for Zinc Oxide)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial coating disclosed in Huici in view of Knox to comprise zinc oxide nanoparticles, as taught and suggested by Fouda, for the purpose of providing a suitable material that is well known for antimicrobial applications (see Fouda, paragraph 0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /KAI H WENG/ Examiner, Art Unit 3781